UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2247


AKIEM BARBER; MARCEL BARBER,

                    Plaintiffs - Appellants,

             v.

RUSHMORE LOAN MANAGEMENT SERVICES, LLC; EMC MORTGAGE,
LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:17-cv-00982-TLW)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Akiem Barber, Marcel Barber, Appellants Pro Se. Damon C. Wlodarczyk, RILEY,
POPE & LANEY, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Akiem Barber and Marcel Barber appeal the district court’s order adopting the

magistrate judge’s recommendation and granting summary judgment in favor of the

Defendants in their civil suit. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Barber v. Rushmore

Loan Mgmt. Servs., LLC, No. 3:17-cv-00982-TLW (D.S.C. Sept. 19, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2